                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF WISCONSIN


FLOYD L SEMONS,

              Plaintiff,

      v.                                    Case No. 19C1595

NATHAN J WOLF,

              Defendant.


    DEFENDANT’S MOTIONS TO REFER CASE TO MAGISTRATE
      JUDGE AND STAY DEADLINES PENDING MEDIATION



      NOW COMES Defendant Nathan J. Wolf, by his undersigned counsel, to

move the Court to refer this case to a Magistrate Judge for the limited purposes

of pursuing mediation this case. The parties have expressed interest in

settlement and would like the assistance of a Magistrate Judge in resolving

this case.

      Defendant further moves the Court to stay the dispositive motion

deadline pending mediation of this case. The current deadline is set for

November 12, 2020.

      There is no briefing accompanying this motion.

      Dated this 14th day of October, 2020.




           Case 2:19-cv-01595-NJ Filed 10/14/20 Page 1 of 2 Document 40
                                   Respectfully submitted,

                                   JOSHUA L. KAUL
                                   Attorney General of Wisconsin

                                   s/Samir S. Jaber
                                   SAMIR S. JABER
                                   Assistant Attorney General
                                   State Bar #1076522

                                   BRANDON T. FLUGAUR
                                   Assistant Attorney General
                                   State Bar #1074305

                                   Attorneys for Defendant Nathan J Wolf

Wisconsin Department of Justice
Post Office Box 7857
Madison, Wisconsin 53707-7857
(608) 267-2229(Jaber)
(608) 266-1780 (Flugaur)
(608) 267-8906 (Fax)
jaberss@doj.state.wi.us
flugaurbt@doj.state.wi.us




                                     2
        Case 2:19-cv-01595-NJ Filed 10/14/20 Page 2 of 2 Document 40
